Citation Nr: 0740345	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In October 2007, the veteran testified at a hearing before 
the Board.  During the hearing, the veteran submitted 
additional evidence to the Board in the form of the veteran's 
employment responsibilities.  The veteran waived review of 
the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2007).  Thus, the 
Board will consider such evidence in the adjudication of the 
increased rating claim.

The decision below addresses the veteran's claim for an 
increased rating for lumbosacral strain.  The claim of 
service connection for a hip disability is addressed in the 
remand that follows the Board's decision.


FINDING OF FACT

The veteran's service-connected lumbosacral strain has been 
manifested by limitation of motion of the thoracolumbar spine 
with forward flexion to no worse than 20 degrees with 
associated pain; ankylosis has not been demonstrated.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim for an increased 
rating for lumbosacral strain has been accomplished.  Through 
a February 2004 notice letter, the RO notified the veteran 
and his representative of the information and evidence needed 
to substantiate his increased rating claim.  By a March 2006 
notice letter, the RO provided the veteran with the criteria 
for an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice may 
not have been provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in January 2007, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, a remand of the increased rating issue 
is not necessary.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  The 
Board notes that, in April 2006, the veteran stated that he 
had no other information or evidence to give VA to 
substantiate his claim.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue concerning lumbosacral strain.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Philadelphia, Pennsylvania.  The veteran 
also submitted private treatment records.  Additionally, in 
May 2004 and December 2006, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Furthermore, as noted in the introduction, 
the veteran was afforded a hearing before the Board in 
October 2007, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
increased rating claim on appeal that need to be obtained.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is also required.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected lumbosacral strain has been 
evaluated under Diagnostic Code 5237.  Under that code, the 
General Rating Formula for Diseases and Injuries of the Spine 
is applicable.  The General Rating Formula provides that with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5237) (2007).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Considering the evidence of record accumulated during the 
pendency of the claim, the Board finds that the criteria to 
support a higher disability evaluation for lumbosacral strain 
have not been demonstrated.  There is no evidence that the 
veteran's lumbosacral strain has resulted in ankylosis of the 
lumbar spine.  Although VA examinations demonstrate that the 
veteran has limited motion the lumbar spine, there is no 
indication that the lumbar spine is fixed in flexion or 
extension.  When the veteran was examined in May 2004, he had 
forward flexion to 50 degrees, extension to 20 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation to 10 
degrees bilaterally.  During a December 2006 examination, the 
veteran demonstrated flexion to 25 degrees, extension to 10 
degrees, lateral bending to 10 degrees bilaterally, and 
rotation to 15 degrees bilaterally with pain throughout the 
ranges of motion.  Thus, it is shown that the veteran retains 
movement of the lumbar spine without ankylosis.  
Additionally, ankylosis was not seen on associated x-ray and 
MRI reports.  During the December 2006 examination and 
October 2007 hearing, the veteran reported that he was 
currently employed full time doing supervisory maintenance 
work.  Even favorable ankylosis is already contemplated in 
the 40 percent evaluation that is currently assigned.  
Without evidence of unfavorable ankylosis of the lumbar spine 
or unfavorable ankylosis of the entire spine, a rating in 
excess of 40 percent is not warranted during any period of 
the claim.

Further, although veteran testified to complaints of 
recurrent low back pain that was aggravated by walking, 
standing, and other activities, functional loss due to pain 
on movement is already contemplated by the 40 percent rating.  
Application of 38 C.F.R. §§ 4.40 and 4.45 does not provide a 
basis for a higher rating because the veteran is already 
receiving the highest rating predicated on limitation of 
motion of the lumbar spine.  See DeLuca, 8 Vet. App. at 204-
7; Johnson, 9 Vet. App. at 7.

The Board also finds that a separate evaluation for 
associated objective neurologic abnormalities is not 
warranted.  The veteran has not been diagnosed with a 
neurologic condition that is associated with his lumbosacral 
strain.  During the May 2004 examination, the veteran denied 
bowel or bladder incontinence.  Motor strength and sensation 
were intact.  In the December 2006 report, it was noted that 
motor strength, sensation, and reflexes were intact.  The 
veteran denied lower extremity pain and numbness.  VA 
treatment records from 1998 do reflect symptoms consistent 
with L5-S1 radiculopathy.  However, the symptoms were 
considered to be related to disc problems and not to 
lumbosacral strain.  Therefore, there is no basis for 
assigning a separate rating based on associated objective 
neurologic abnormalities.

Curiously, in a January 2007 supplemental statement of the 
case (SSOC), the RO also evaluated the veteran for 
degenerative disc disease of the lumbar spine.  When the 
veteran was originally awarded compensation for a back 
condition in August 1978, he was granted service connection 
only for lumbosacral strain.  Since that time, his service-
connected lumbar spine disability has been reevaluated on 
several instances, each time only for lumbosacral strain.  
This was so even in the rating decision on appeal.  The 
medical evidence documents that the veteran currently has 
degenerative disc disease of the lumbar spine.  However, he 
is not service connected for that disability; nor has he ever 
filed a claim for that disability.  Thus, the Board concludes 
that it would be inappropriate to evaluate the veteran under 
any corresponding diagnostic code for degenerative disc 
disease at this time.  The Board also points out that the 
regulations provide that in no case will a SSOC be used to 
announce decisions by the RO on issues not previously 
addressed in the statement of the case (SOC).  38 C.F.R. 
§ 19.31 (2007).  Should the veteran wish to pursue such a 
claim, an issuance of a rating decision adjudicating the 
matter of degenerative disc disease would be the appropriate 
action.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's lumbosacral strain reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 40 percent for lumbosacral strain 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An increased rating for lumbosacral strain is denied.


REMAND

The Board finds that further development is necessary for the 
claim of service connection for a bilateral hip disability.  
The veteran is currently service connected for lumbosacral 
strain and bilateral pes planus.  He believes that those 
disabilities have caused or made his hip problems chronically 
worse.  Thus, the veteran contends that he should be awarded 
service connection on a secondary basis.  During the 
veteran's October 2007 hearing, the veteran's representative 
contended that service connection may also be warranted for a 
bilateral hip disability as a result of injury incurred 
during active military service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

During his hearing, the veteran stated that he may have 
injured his hips during active military service while playing 
softball.  A review of the veteran's service medical records 
reveals that he had trauma to his left hip in December 1973.  
A treatment record indicates that the veteran had decreased 
range of motion secondary to pain.  Post-service medical 
records from the Philadelphia VAMC reflect regular treatment 
for bilateral hip pain and a diagnosis of avascular necrosis 
of the hips.  While there is evidence of an in-service injury 
and a current disability, there must be competent medical 
evidence of a link between the two for service connection to 
be warranted.  Although the veteran has been afforded 
examinations in connection with this claim, none of the 
examiners commented on whether there is a relationship 
between the veteran's current hip disability and his active 
military service.  Thus, the veteran should be afforded 
another examination and an opinion should be requested 
addressing the possibility of service connection.  The Board 
notes that a VA treatment record, dated in April 1998, 
referenced the veteran's complaints of hip pain that began 
after a lifting injury in 1995.  This post-service injury 
should also be addressed.

An opinion is also necessary concerning service connection on 
a secondary basis.  Several medical opinions addressing the 
matter have been associated with the record.  Nevertheless, 
the Board does not find any of the opinions adequate for 
adjudicating the claim.  In a May 2004 examination report, an 
examiner stated that the etiology of the veteran's avascular 
necrosis of the hips was not clear.  The examiner maintained 
that he could not state that it was at least as likely as not 
that the veteran's bilateral hip disability was related to 
his service-connected low back disability or pes planus.  No 
further opinion was provided by that examiner.  In a separate 
May 2004 examination report, a different VA examiner stated 
that the veteran has a severe pes planus deformity that can 
strain other joints including the hips.  However, no further 
opinion was provided in this instance as well.  The Board 
finds these two statements ambiguous as they imply that the 
veteran's hip disabilities could be related to his service-
connected disabilities without coming to that conclusion.

The veteran submitted a handwritten note from H.J.B., M.D., 
dated in November 2005.  Dr. H.J.B. stated that he was 
treating the veteran for avascular necrosis of both femurs 
associated with severe degenerative changes of the lumbar 
spine at L5-S1.  The Board does not find this opinion useful 
as Dr. H.J.B. did not further explain the association between 
the disabilities.  Significantly, the veteran is not service 
connected for arthritis or degenerative disc disease of the 
lumbar spine.  Dr. H.J.B. did not speak to the relationship 
between the veteran's lumbosacral strain and avascular 
necrosis of the hips.

Likewise, the Board does not find the most recent VA medical 
opinion adequate.  In July 2006, an examiner stated that it 
was less likely than not that the veteran's avascular 
necrosis of the hips was secondary to the veteran's 
degenerative joint disease of the lumbar spine.  He stated 
that degenerative joint disease is not a recognized etiology 
for avascular necrosis and the most common etiology is a 
disruption of the arterial supply.  This opinion did not 
consider the effects of the veteran's actual service-
connected disabilities, which are lumbosacral strain and 
bilateral pes planus.  The opinion is not probative because 
the veteran is not service connected for degenerative joint 
disease of the lumbar spine.  Additionally, the opinion did 
not discuss the possibility of aggravation.

In light of the inadequate opinions of record, the 
forthcoming VA examination report should include a well-
reasoned medical opinion addressing the relationship, if any, 
between any bilateral hip disability and the veteran's 
service-connected disabilities.  In addition to the matter of 
whether the veteran's service-connected disabilities 
proximately caused the veteran's bilateral hip disability, 
the opinion must also consider whether the veteran's 
bilateral hip disability has been aggravated by the service-
connected disabilities.  See 38 C.F.R. § 3.310(a) (2006); 
Allen, 7 Vet. App. at 448.

During his hearing, the veteran testified that he received 
treatment for hip pain at the VAMC in East Orange, New Jersey 
prior to the treatment at the Philadelphia VAMC.  He stated 
that he went to East Orange in the 1990s.  In light of the 
remand, those treatment records should be obtained and 
associated with the record.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the veteran's treatment 
records from the East Orange VAMC and 
associate the records with the claims 
folder.

2.  Schedule the veteran for a VA 
orthopedic examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should determine the current 
diagnosis(es) of all hip disabilities.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran now has a 
hip disability that is related to his 
period of military service.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset.  Consideration should 
be given to the documented in-service hip 
injury of December 1973 and the post-
service injury of approximately 1995.

If the examiner finds that any diagnosed 
hip disability is not related to the 
veteran's active military service, the 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran has a hip disability that was 
caused or made chronically worse by his 
service-connected lumbosacral strain or 
bilateral pes planus.  The examiner must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a hip disability.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


